DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of International Application No. PCT/CN2019/106068, filed on Sep. 17, 2019, which claims priority to Chinese Patent Application No. 201811094966.0, filed on Sep. 19, 2018. 

EXAMINER NOTES
With respect to claims 14-17, “the information obtaining device” and any function it performs are not given a patentable weight because “the information obtaining device” is not being claimed.
Preliminary Amendments
The preliminary amendments received on 6/30/2021 have been considered and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Vasseur et al. (Pub. No.: US 20170078170 A1) (Vasseur et al was cited in the 9/15/2021 IDS).
an information obtaining device, comprising:
a transceiver; a memory storing instructions; and a processor (fig. 2), 
wherein the transceiver is configured to receive parameter information sent by each of at least one routing device (paragraph [0067], “any or all of the node s11-45 in network 100 may provide metrics 502 to a Machine Learning Engine (MLE)”, “metrics” teaches parameter information), wherein parameter information sent by any routing device comprises at least one of protocol packet information, count information, and identity identification information of the any routing device (paragraphs [0071]-[0072]); and 
wherein the processor is configured to execute the instructions to cause the information obtaining device to determine route flapping information of a target routing device based on the parameter information sent by each of the at least one routing device, wherein the target routing device is one of the at least one routing device (paragraph [0074]).  
As to claim 10, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 14, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Yadav (Patent. No.: US 9838317 B1).
As to claim 2, Vasseur teaches wherein the transceiver is further configured to receive, over a network monitoring protocol, the parameter information sent by each of the at least one routing device (paragraph [0067]).
Vasseur does not explicitly teach utilizing IGP.
However, in the same field of endeavor (network monitoring) Yadav teaches receive, over a network monitoring protocol, the parameter information sent by each of the at least one routing device, wherein the network monitoring protocol is a monitoring protocol of an interior gateway protocol (IGP) (abstract).  
Based on Vasseur in view of Yadav, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing IGP (taught by Yadav) with monitoring network devices (taught by Vasseur) in order to facilitate monitoring network devices.

As to claim 11, the claim limitations are substantially similar to claim 2. Please refer to claim 2 above.

As to claim 15, the claim limitations are substantially similar to claim 2. Please refer to claim 2 above.


Claims 3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Tseng et al. (Pub. No.: US 20190190814 A1).
As to claim 3, Vasseur teaches wherein the transceiver is further configured to receive, over an extended monitoring protocol, the parameter information sent by each of the at least one routing device (paragraph [0067]).
Vasseur does not explicitly teach utilizing BGP.
However, in the same field of endeavor (network monitoring) Tseng teaches receive, over an extended monitoring protocol of a border gateway protocol (BMP), the parameter information sent by each of the at least one routing device, wherein the BMP protocol is a monitoring protocol of a border gateway protocol (BGP) (paragraph [0035]).  
Based on Vasseur in view of Tseng, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing BGP (taught by Tseng) with monitoring network devices (taught by Vasseur) in order to facilitate monitoring network devices.

As to claim 12, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.

As to claim 16, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.


Claims 4, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Prieto et al. (Pub. No.: US 20170126486 A1).
As to claim 4, Vasseur teaches wherein the transceiver is further configured to receive, over a protocol the parameter information (paragraph [0067]).
Vasseur does not explicitly teach utilizing YANG model.
However, in the same field of endeavor (network monitoring) Prieto teaches receive, over a Netconf protocol or an open source remote procedure call gRPC protocol, a YANG model sent by each of the at least one routing device, wherein the parameter information is encapsulated in the YANG model (paragraph [0029]).  
Based on Vasseur in view of Prieto, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing YANG model (taught by Prieto) with monitoring network devices (taught by Vasseur) in order to facilitate monitoring network devices.

As to claim 13, the claim limitations are substantially similar to claim 4. Please refer to claim 4 above.
As to claim 17, the claim limitations are substantially similar to claim 4. Please refer to claim 4 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Chinese patent publication ( CN102025642B) (“CP” hereinafter, citations are made to the attached translation).

However, in the same field of endeavor (network monitoring) CP teaches determine that a flapping cause is a conflict of the identity identification information of the routing devices when the identity identification information of at least two first routing devices is the same, wherein the at least one routing device comprises the at least two first routing devices (paragraph [0010]); and 
determine that a flapping source is the at least two first routing devices (paragraph [0010]).  
Based on Vasseur in view of CP, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining flapping based on identify conflict (taught by CP) with determining flapping based on network metrics (taught by Vasseur) in order to further identify and resolve network flapping issues which will enhance network operations.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Yang et al. (Pub. No.: US 20110149721 A1).
As to claim 6, Vasseur does not explicitly teach determining flapping based on quantity of interface flapping.
However, in the same field of endeavor (network monitoring) Yang teaches 
count information comprises a quantity of interface flipping times of the routing device (paragraphs [0040] and [0042]); and 
determine that a flapping cause is that the quantity of interface flipping times of the routing device is abnormal when a quantity of interface flipping times of a second routing device is within a preset quantity range of times, wherein the at least one routing device comprises the second routing device (paragraphs [0040] and [0038]); and determine that a flapping source is the second routing device (paragraph [0040]).
Based on Vasseur in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining flapping based on quantity of interface flapping (taught by Yang) with determining flapping based on network metrics (taught by Vasseur) in order to further identify and resolve network flapping issues which will enhance network operations.

As to claim 9, Vasseur does not explicitly teach determining flapping based on earliest abnormal parameter.
However, in the same field of endeavor (network monitoring) Yang teaches 
determine a target parameter in the parameter information sent by each of the at least one routing device, wherein the target parameter is an earliest abnormal parameter (paragraphs [0040], i.e. previous operating state, and [0038]); and determine that a flapping source is a routing device corresponding to the target parameter (paragraph [0040]).
Based on Vasseur in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining flapping based on earliest abnormal parameter (taught by Yang) with determining flapping based on network metrics (taught by Vasseur) in order to further identify and resolve network flapping issues which will enhance network operations.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Li et al. (Pub. No.: US 20120030523 A1).
As to claim 7, Vasseur does not explicitly teach determining flapping based on quantity of Hello messages.
However, in the same field of endeavor (network monitoring) Li teaches count information comprises count data of received hello packets of the routing device (paragraph [0038]); and 
determine, based on count data, of received hello packets, that is of a third routing device and that is less than a preset value, that a flapping cause is neighbor flapping , wherein the at least one routing device comprises the third routing device (paragraphs [0038] and [0031]); and
 determine that a flapping source is the third routing device, a neighboring routing device of the third routing device, or a link between the third routing device and the neighboring routing device of the third routing device (paragraphs [0038] and [0031]).
Based on Vasseur in view of Li, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining flapping based on quantity of Hello messages (taught by Li) with determining flapping based on network metrics (taught by Vasseur) in order to further identify and resolve network flapping issues which will enhance network operations.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No.: US 20170078170 A1) in view of Chinese patent publication ( CN107124289A) (“CP2” hereinafter, citations are made to the attached translation).
As to claim 8, Vasseur does not explicitly teach determining flapping based on LSP purge packets.
However, in the same field of endeavor (network monitoring) CP2 teaches 
count information comprises count data of link state packet (LSP) purge packets of the routing device (paragraph [0063]); and 
determine, based on count data that is within a preset data range and that is of LSP purge packets sent by a fourth routing device, that a flapping cause is that the LSP purge packets of the routing device are abnormal, wherein the at least one routing device comprises the fourth routing device (paragraph [0063]); and determine that a flapping source is the fourth routing device or a neighboring routing device of the fourth routing device (paragraph [0063]).
Based on Vasseur in view of CP2, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining flapping based on LSP purge packets (taught by CP2) with determining flapping based on network metrics (taught by Vasseur) in order to further identify and resolve network flapping issues which will enhance network operations.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shafer et al. (Patent No.: US 7111206 B1), teaches detecting flapping conditions based on network parameter. Please see at least abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/29/2021